Per curiam.
Donald E. Mailer, an attorney admitted to the practice of law in the states of Maryland and Georgia, was disbarred by the appropriate authorities of Maryland on April 20, 1988.
Recognizing that such disbarment is a ground for disbarment in this state under Standard 67 of Bar Rule 4-102 of the Rules and Regulations for the Organization and Government of the State Bar of Georgia, Mailer filed a petition with the State Disciplinary Board requesting the voluntary surrender of his license to practice law in Georgia.
We agree with the recommendation that the petition for voluntary surrender of license be accepted, and it is so ordered.

All the Justices concur.

*249Decided May 25, 1989.
William P. Smith III, General Counsel State Bar, Joe David Jackson, Assistant General Counsel State Bar, for State Bar of Georgia.
Harold I. Glaser, for Mailer.